16 F.3d 1228NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Sammie Davis TAYLOR, Appellant,v.Paul K. DELO, Warden, Appellee.
No. 93-2685.
United States Court of Appeals,Eighth Circuit.
Submitted:  November 11, 1993.Filed:  January 27, 1994.

Before JOHN R. GIBSON,* BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
In 1982, Sammie Davis Taylor was charged with breaking into a home, robbing the occupants, and killing a nine-year-old boy.  After the state presented its case in chief at Taylor's trial in 1983, Taylor pleaded guilty to capital murder, two counts of first-degree robbery, and first-degree assault.  He was sentenced to life in prison without parole for fifty years on the murder count, and three concurrent terms of life in prison on the remaining three counts, to be served consecutively to the sentence of life without parole.  After failing in his state post-conviction proceedings, Taylor brought this action pursuant to 28 U.S.C. Sec. 2254 (1988).


2
The District Court1 denied Taylor's petition for writ of habeas corpus.  Taylor appeals, arguing that his trial counsel was ineffective for failing to investigate potential witnesses for a diminished capacity defense, and for failing to provide an expert with the names of any such witnesses.


3
Having carefully reviewed the record, we are satisfied that the District Court correctly denied Taylor's claims of ineffective assistance of counsel.  As no error of law appears, and as an opinion in this case would lack precedential value, we affirm the judgment of the District Court without opinion.  See 8th Cir.  R. 47B.



*
 The Honorable John R. Gibson took senior status on January 1, 1994


1
 The Honorable Edward L. Filippine, Chief Judge, United States District Court for the Eastern District of Missouri, adopting the Report and Recommendation of the Honorable David D. Noce, United States Magistrate Judge for the Eastern District of Missouri